Name: Commission Regulation (EC) NoÃ 811/2005 of 27 May 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 28.5.2005 EN Official Journal of the European Union L 135/1 COMMISSION REGULATION (EC) No 811/2005 of 27 May 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 28 May 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 27 May 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 75,1 204 85,3 999 80,2 0707 00 05 052 101,5 204 30,3 999 65,9 0709 90 70 052 91,3 624 50,3 999 70,8 0805 10 20 052 41,5 204 39,8 212 108,2 220 53,0 388 57,8 400 35,0 624 58,1 999 56,2 0805 50 10 052 107,2 388 47,7 524 56,8 528 64,3 624 60,4 999 67,3 0808 10 80 388 67,7 400 100,1 404 68,3 508 70,7 512 70,3 524 62,0 528 69,7 720 79,3 804 122,1 999 78,9 0809 20 95 400 545,6 999 545,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.